           Case 1:20-cv-00564-AWI-SAB Document 15 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     CINDY MEJIA,                                         Case No. 1:20-cv-00564-AWI-SAB
11
                    Plaintiff,                            ORDER DIRECTING CLERK OF COURT
12                                                        TO CLOSE CASE AND ADJUST THE
             v.                                           DOCKET TO REFLECT VOLUNTARY
13                                                        DISMISSAL PURSUANT TO RULE 41(a)
     MERCANTILE ADJUSTMENT BUREAU,                        OF THE FEDERAL RULES OF CIVIL
14   INC.,                                                PROCEDURE

15                  Defendant.                            (ECF No. 14)

16

17          On April 20, 2020, Plaintiff filed this action behalf of herself and those similarly situated.

18 (ECF No. 1.) On December 9, 2020, a stipulation was filed dismissing this action with prejudice

19 and with each party to bear its own costs and fees. In light of the stipulation of the parties, this
20 action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d

21 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

22 attorneys’ fees. The stipulation is only entered between Plaintiff Cindy Mejia and Defendant,

23 and thus does not pertain to any potential class action or class members.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                                      1
            Case 1:20-cv-00564-AWI-SAB Document 15 Filed 12/14/20 Page 2 of 2


 1          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 2 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     December 11, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
